DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 03/18/2021. Claims 1-34 were canceled previously, Claims 35, 36, 38-43, 45-48, 51 and 52 are amended. Claims 35-54 are pending in current application.
Claim rejection under 35 U.S.C. 112(b) has been withdrawn in view of the claim amendments.
Claim interpretation under 35 U.S.C. 112(f) has been maintained in this office action.   

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a workflow generation unit” in claim 48; “work environment measurement unit” in claims 48-52; “work information reception unit” in claim 48; “robot motion control unit” in claims 48 and 53; “work program generation unit” in claim 53, “communication interface unit” in claim 54, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The generic placeholder is not recognized as the names of a structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Paul A. Keller on May 07, 2021.
The application has been amended as follows: 
Claims 35 and 48-54 have been amended

IN THE CLAIMS
Claim 35. (Currently Amended) A method of controlling a robot, comprising:
receiving information on a work type of robot motion performed by the robot;
generating workflow of the robot motion based upon the received information on the work type of the robot motion;
obtaining information on [[the]]a work environment in which the robot motion is performed in accordance with the work type and the workflow of the robot motion by controlling the robot;
obtaining work information on the robot motion in accordance with the work type and the workflow of the robot motion by controlling the robot; and

wherein the obtaining work information on the robot motion in accordance with the work type and the workflow of the robot motion by controlling the robot comprises obtaining the work information generated based upon information of the robot motion when the robot is operated in accordance with the work type and the workflow of the robot motion by a user's direct teaching,
wherein the user’s direct teaching includes giving the position or movement of
the robot by user’s moving the robot directly.

Claim 48. (Currently Amended) An apparatus for controlling a robot, comprising: 
a workflow generation unit configured to receive information on a work type of robot motion performed by the robot, and to generate workflow of the robot motion based upon the received information on the work type of the robot motion;
a work environment measurement unit configured to obtain[[ing]] information on [[the]]a work environment in which the robot motion is performed in accordance with the work type and the workflow of the robot motion by controlling the robot;
a work information reception unit configured to obtain[[ing]] work information on the robot motion in accordance with the work type and the workflow of the robot motion by controlling the robot; and
a robot motion control unit configured to perform[[ing]] the robot motion in accordance with the work type and the workflow of the robot motion by controlling the 
wherein the work information reception unit is configured to obtain[[s]] the work information generated based upon the information of the robot motion when the robot is operated in accordance with the work type and the workflow of the robot motion by a user's direct teaching,
wherein the user’s direct teaching includes giving the position or movement of the robot by user’s moving the robot directly.

Claim 49. (Currently Amended) The apparatus for controlling the robot of claim 48,
wherein the work environment measurement unit is configured to control[[s]] the robot for the information on the work environment to be measured by a contact measurement device of the robot.

Claim 50. (Currently Amended) The apparatus for controlling the robot of claim 48,
wherein the work environment measurement unit is configured to control[[s]] the robot for the information on the work environment to be measured by a camera of the robot or a laser beam measuring device.

Claim 51. (Currently Amended) The apparatus for controlling the robot of claim 48,
wherein the work environment measurement unit is configured to obtain[[s]] at least one information of information on a work tray and specification information of a gripper, wherein the information on a work tray comprises a size, an interval between 
wherein the work environment measurement unit is configured to control[[s]] the robot based upon the at least one information for obtaining the information on the work environment to be measured by the contact measurement device of the robot.

Claim 52. (Currently Amended) The apparatus for controlling the robot of claim 49,
wherein the work environment measurement unit is configured to obtain[[s]] the information on the work environment when the robot is operated in accordance with the work type and the workflow of the robot motion by a user's direct teaching.

Claim 53. (Currently Amended) The apparatus for controlling the robot of claim 48, further comprising a work program generation unit configured to generate 
wherein the robot motion control unit is configured to control[[s]] a performance of the robot motion of the robot based upon the generated work program.

Claim 54. (Currently Amended) The apparatus for controlling the robot of claim 48, further comprising a communication interface unit configured to communicate 

ALLOWABLE SUBJECT MATTER
Claims 35-54 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 35, the closest prior arts, Hashiguchi et al. (US 2015/0045955), Nagi et al. (US 2014/0188281) and Watanabe et al. (US 2004/0243282) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 35. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of Claim 35 as a whole.
Therefore, Claim 35 is considered novel and non-obvious and is therefore allowed. Claims 36-47 depend upon independent claim 35; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 48, the closest prior arts, Hashiguchi et al. (US 2015/0045955), Nagi et al. (US 2014/0188281) and Watanabe et al. (US 2004/0243282) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 48. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of Claim 48 as a whole.
Therefore, Claim 48 is considered novel and non-obvious and is therefore allowed. Claims 49-54 depend upon independent claim 48; therefore, these claims are also allowed by virtue of dependencies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/B M M HANNAN/Examiner, Art Unit 3664